Exhibit 10.63


GUARANTY SUPPLEMENT
To the Holders of the Notes ( as hereinafter
defined) of STERIS Corporation
(the "Company")
Ladies and Gentlemen:
WHEREAS, in order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of May 15, 2015 (the "Note Purchase Agreement") between the
Company and each of the Holders as defined therein providing for, inter alia,
the issue and sale by the Company of (a) $125,000,000 aggregate principal amount
of its 3.45% Senior Notes, Series A-1, due May 14, 2025 (the "Series A-1
Notes"), (b) $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the "Series A-2 Notes"), and (c) $100,000,000
aggregate principal amount of its 3.70% Senior Notes, Series A-3, due May 14,
2030 (the "Series A-3 Notes"; the Series A-1 Notes, the Series A-2 Notes and the
Series A-3 Notes are hereinafter referred to as the "Notes"). Each Holder of a
Note shall be referred to as a "Holder".
WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Holders, certain affiliates of the Company entered into an
Affiliate Guaranty dated as of May 15, 2015, as security for the Notes (the
"Guaranty").
Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned, Synergy Health Limited, Synergy Health Holdings
Limited, Synergy Health Sterilisation UK Limited, Synergy Health (UK) Limited,
Synergy Health Investments Limited and Synergy Health US Holdings Limited, each
a private limited company organized under the laws of England and Wales
(collectively, the "Additional Guarantors"), to join in the Guaranty. In
accordance with the requirements of the Guaranty, the Additional Guarantors
desire to become a party to the Guaranty as Guarantors so that at all times from
and after the date hereof, the Additional Guarantors shall be jointly and
severally liable as set forth in the Guaranty for the obligations of the Company
under the Note Purchase Agreement and Notes to the extent and in the manner set
forth in the Guaranty.
The undersigned is the duly appointed Secretary of Synergy Health Limited and a
duly elected Director of each of Synergy Health Holdings Limited, Synergy Health
Sterilisation UK Limited, Synergy Health (UK) Limited, Synergy Health
Investments Limited and Synergy Health US Holdings Limited, and is duly
authorized to execute and deliver this Guaranty Supplement to each of you. The
execution by each Additional Guarantor of this Guaranty Supplement shall
evidence such Additional Guarantor's consent to and acknowledgment and approval
of the terms set forth herein and in the Guaranty and agreement to be bound
thereby and by such execution the Additional Guarantors shall be deemed to have
made in favor of the Holders the representations and warranties set forth in
Section 5 of the Guaranty.
Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
supplemented as set forth above. Except as supplemented herein, the terms and
provisions of the Guaranty are hereby ratified, confirmed and approved in all
respects.





This Guaranty Supplement shall be governed by and construed in accordance with
the laws of the state of New York applicable therein.


Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.


Dated: January 12, 2016    




SYNERGY HEALTH LIMITED


By: /s/ Jonathan Turner                
Name: Jonathan Turner
Title: Secretary




SYNERGY HEALTH HOLDINGS LIMITED
SYNERGY HEALTH STERILISATION UK LIMITED
SYNERGY HEALTH (UK) LIMITED
SYNERGY HEALTH INVESTMENTS LIMITED
SYNERGY HEALTH US HOLDINGS LIMITED


By: /s/ Jonathan Turner                
Name: Jonathan Turner
Title: Director




ACCEPTED AND AGREED:


STERIS CORPORATION


By: /s/ Michael J. Tokich                
Name: Michael J. Tokich
Title: Senior Vice President, Chief Financial
Officer and Treasurer



